Per Curiam. In this case the briefs of appellee and the reply brief of appellant are both written with “type-writers.” Pule 22 of this court provides that printed briefs will be required in all cases. We can not recognize briefs in typewriting as being in compliance with the rule. In the present instance, some of the copies filed are legible, while others are quite illegible ; and no doubt this latter would frequently be the case if a practice of this kind was permitted. It is ordered that the briefs of appellee and the reply briefs of appellant be stricken from the files; and that the judgment be reversed, pro forma, under rule 27, for the want of briefs on the part of appellee, and that the cause be remanded for a new trial. Reversed and remanded.